Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In re CMS LCD Complaint: Hepatic/(Liver) Function Panel (L29188).
Docket No. C-10-750
Decision No. CR2263

Date: October 5, 2010

DECISION DISMISSING LCD COMPLAINT

The aggrieved party named in this complaint regarding the Local Coverage
Determination (LCD) listed in the title of this case has now filed a request to withdraw
her complaint. Pursuant to 42 C.F.R. ยง 426.444(b)(7), I must dismiss any complaint
withdrawn by the aggrieved party. Section 426.423(c) requires that I issue a decision
dismissing the complaint.

Accordingly, this LCD complaint is dismissed. Pursuant to 42 C.F.R. ยง 426.423(a), the
aggrieved party may not file another complaint regarding the same LCD during the six-
month period following the date of this decision. Because the aggrieved party has

withdrawn the complaint, this decision is not subject to appeal. 42 C.F.R. ยง 426.465(d).

/s/
Richard J. Smith
Administrative Law Judge

